United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-2908
                                     ___________

United States of America,           *
                                    *
            Appellee,               *
                                    * Appeal from the United States
     v.                             * District Court for the District
                                    * of Nebraska.
Jerome Bass, also known as Rommie, *
                                    *        [UNPUBLISHED]
            Appellant.              *
                               ___________

                              Submitted: March 10, 2008
                                 Filed: March 26, 2008
                                  ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       This case is before us for the second time. In United States v. Bass, 478 F.3d
948 (8th Cir. 2007), we reversed the district court's order granting Mr. Bass a new trial
on a charge of conspiracy to distribute drugs and remanded the case for sentencing.
In the present appeal, Mr. Bass asserts that the evidence adduced at trial was
insufficient to convict him. But, as we observed in the previous appeal, a police
officer testified that Mr. Bass confessed to him and there was overwhelming testimony
tending to show Mr. Bass's involvement in the conspiracy. See id. at 952. The
credibility of that testimony was a matter for the jury. Our previous holding is binding
on us as the law of the case, and moreover we detect no error in it.
      Affirmed.
                          ______________________________




                                          -2-